DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions:  Election of Species
Species may be either independent or related under the particular disclosure.  Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions.  See MPEP §802.01, §806.06, and §809.02(a).
This application contains claims directed to the following patentably distinct species:
Species 1: paragraph [0005] (Claims 1 - 10)
Species 2: paragraph [0006] (Claims 11 – 20)
The species are independent or distinct because they are not connected in any of design, operation, or effect under the disclosure.  For example:
Species 1 uniquely discloses:
monitoring operation time control cycles,
monitoring an effective fresh air ventilation flow rate of an AHU
monitoring an effective fresh air ventilation flow rate of a first ventilation appliance
controlling AHU/supplemental fresh air based on a comparative effective fresh air ventilation flow rate
Species 2 uniquely discloses:
a return air path comprising a thermometer monitoring the temperature of air in the return air path;
a motorized damper in the fresh air ventilation path, the damper controlled by a third or fifth electric interface;
a fourth fresh air ventilation flow rate of a second ventilation appliance, and/or
operation time monitoring system circuitry, the circuitry monitoring operation times of an air handler, a first ventilation applicant, and a second ventilation appliance.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species have acquired a separate status in the art due to their recognized divergent subject matter, and 
they require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) such that a search for the first species would not yield art appropriate for the second species, and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior 
A telephone call was made to Mr. Gang (Robert) Chen on August 4, 2021 to request an oral election to the above restriction requirement; on August 6, 2021 Applicant elected Species 1, claims 1 – 10 for examination without traverse. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
According to MPEP 609, in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.  The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56.  Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “a first input device”, the “a second input device”, the “a third input device” and the “a fourth input device”; and
the “a first input component” and the “a second input component”

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0051], line 6 starting “ventilation call”, please amend the sentence to read, “ventilation call assuming that the central fan will continue to be on under the control of”.
Appropriate correction is requested.

Claim Objections
Claim 1 is objected to because of the following informality: 
Lines 22 – 23, starting “during the second cycle”, please insert the word - - first - - between “the” and “ventilation appliance”, as supported by the antecedence provided in lines 6, 11, 14, and 15.  Accordingly, lines 22 – 23 would read, “during the second cycle when a sum of the effective FAVFR of the first ventilation appliance and the effective FAVFR of the air handler is less”
Claim 3 is objected to because of the following informality:
Lines 3 – 4, starting “a difference”, please insert the word - - second - - between “the” and “ventilation appliance”, as supported by antecedence in Claim2.  Accordingly, lines 3 – 4 would read “a difference between the first FAVFR and the sum of the effective FAVFR of the second ventilation appliance and the effective FAVFR of the air handler”
Appropriate correction is required.
Claim Interpretations
The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f).The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first input device for setting”, “a second input device for setting”, and “a third input device for setting” in Claims 1 and 10, and
“a fourth input device for setting” in Claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. §112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification discloses:
The FAV controller 160 may include a plurality of flow rate setting devices (FRSDs) 200. The FRSDs 200 may be implemented as rotary dials configurable in multiple predetermined discrete levels of predetermined ranges as shown in Figure 2, or may be implemented as continuous rotary dials. The FRSDs 200 may alternatively be implemented as one or more push buttons and one or more display panels for manipulating and displaying a set of stored data and parameters.[0026]
The FAV controller may further include a mode selector 250 for setting various mode of ventilation control operation. In one exemplary implementation, the mode selector 250 includes four dipswitches 252, 254, 256, and 258 (positions 4, 3, 2, and 1). [0033]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In re Claims 1 – 10, the limitation “an effective fresh air ventilation flow rate” is indefinite, as it is not defined in the disclosure.  Additionally, the disclosure does not distinguish between “a fresh air ventilation flow rate” and “an effective fresh air ventilation flow rate”.
Specification paragraph [0027] discloses “flow rate of fresh air in the FAV duct 120 may be measured”.  Accordingly, for purposes of examination, the limitation “effective fresh air ventilation flow rate” has been interpreted to be a measured (actual) fresh air ventilation flow rate.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Wolfson (US 10,488,070) in view of Grefsheim (US 9,874,366).
In re Claim 1, Wolfson discloses a fresh air ventilation control (FAVC) system (fig 2: (102); fig 5: (500)) comprising: 
a first input device (fig 1: (122)) for setting a first fresh air ventilation flow rate (FAVFR) as a target for a continuous fresh air ventilation; 
“In some implementations, one or more operations of the controller 102 may be controlled via a manually operable control unit 122 (input device) disposed, for example, at a user-accessible location in the building.” (col 5, lns 14 – 17);
“The intake fan 106 can be directly connected to the controller 102 so that the controller 102 can control the fan speed of the intake fan 106.  The intake fan unit 118 can be installed into the ventilation system of the building 10 such that the intake fan 106 functions as the central fan that circulates air within the building 10.  The intake fan unit 118 can additionally include the damper 116.  In some implementations, the ventilation system 100 includes a manually operable control unit 122 (shown in FIG. 1) configured to receive user-inputs, for example, to activate or deactivate the intake fan 106. (col 6, lns 15 – 54);
“The target fan speed (flow rate) can be determined in various ways.  In some implementations, one or more parameters of the intake fan 106 can be used in conjunction with the determined total expulsion rate to select the target fan speed for the intake fan 106…The parameters can include inflow rates for given fan speed settings for the intake fan 106, for example, as stored in a lookup table.  In such cases, a controller 102 may determine the target fan speed by retrieving, from the lookup table, the fan speed for a target inflow rate that is substantially equal to the total expulsion rate.” (col 8, lns 55 - 67);
Please note that it is apparent that “parameters… stored in a lookup table” would be “set” through an “input device”.
“(T)he intake fan (106) may be activated to provide for circulation of air in the building 10.” (col 9, lns 54 - 55)
"The processor 510 is capable of processing instructions stored in the memory 520 or on the storage device 530 to display graphical information for a user interface on the input/output device 540.  In some implementations, the processor 510 can be substantially similar to the controller 102 described above with reference to FIGS. 1 and 2." (col 10, lns 61 - 67).
a second input device (fig 1: (122)) for setting a second FAVFR of an air handler (Fig 1, annotated below, comprising fan (106)) when in operation (fig 4: process (400) of controlling fan (106)); 
“In some implementations, the ventilation system 100 includes a manually operable control unit 122 (shown in FIG. 1) configured to receive user-inputs, for example, to activate or deactivate the intake fan 106.  In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycled of the building.” (col 6, lns  22 – 28)
[AltContent: rect][AltContent: textbox (- Air handler)][AltContent: arrow]
    PNG
    media_image1.png
    288
    346
    media_image1.png
    Greyscale

a third input device (fig 1: (122)) for setting a third FAVFR of a first ventilation appliance (exhaust fan (110a)) when in operation; 
“(A) user interface can allow a user to input information pertaining to physical or operational parameters of one or more exhaust fans.  Such an interface can be provided, for example, on the control unit 122 described above with reference to FIG. 1…In some cases, the user interface can be used to input one or more relevant operational or physical parameters associated with an exhaust fan and/or other structural/functional elements of the ventilation system.” (col 8, lns 23 – 46)
a first electric interface adapted to couple to the air handler and a thermostat for controlling the air handler; 
“the intake fan 106 functions as the central fan that circulates air within the building 10... In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycles of the building 10”. (col 6, lns 15 – 26)
Please note that as a thermostat/control unit (122) controls the fan unit (118), it is apparent that an electric interface – such as a wire – couples the air handler and the thermostat.
a second electric interface adapted to couple to a sensor (fig 2: (126a)) for monitoring an operation of the first ventilation appliance (exhaust fan (110a)); 
“(T)he signals indicative of the operation of exhaust fans 110a, 110b, etc., can be received from corresponding sensors 126a, 126b (126 in general), etc., respectively.  In some implementations, a sensor 126 can be disposed in association with a corresponding exhaust fan 110 such that the sensor 126 detects one or more operational parameters associated with the exhaust fan 110, and accordingly transmits a signal to the controller 102.  The sensor 126 can include, for example, one or more of a current sensor, a power sensor, a voltage sensor, or another appropriate sensor configured to detect an operation of the corresponding exhaust fan.” (col 7 ln 63 – col 8, ln 8).
Please note that as a sensor (126) transmits a signal to the controller (102) indicative of the fan (110) operation, it is apparent that an electric interface – such as a wire – couples the sensor (126) to the controller (102) enabling the fan (110) operation.
a system circuitry configured to: 
monitor an effective1 FAVFR of the first ventilation appliance (exhaust fan (110)) the third FAVFR (exhaust air flow sensor (126)) and 
"In some implementations, rather than directly detecting an operational parameter of the exhaust fan 110, the sensor 126 can be configured to detect an air flow characteristic associated with the exhaust fan 110, and accordingly transmit a signal to the controller 102. In such cases, the sensor 126 can include a flow sensor positioned within an air flow path of the exhaust fan 110a. Such a sensor can be configured to generate, for example, a signal indicative of an air flow rate caused by activation of the exhaust fan 110. In some implementations, the total expulsion rate can be determined, for example, as a sum of air flow rates detected by multiple sensors 126 disposed in association with multiple corresponding exhaust fans.” (col 8, lns 9 – 22)
(monitor) an operation time of the first ventilation appliance (exhaust fan (110)) measured via the second electric interface (sensor wire)  ((col 7 ln 63 – col 8, ln 8)); 
“Operations of the process 400 also include determining a total expulsion rate of air being exhausted out of the building by the one or more exhaust fans based on the received signals (404). For example, one or more processing devices of the controller 102 can be used to determine the total expulsion rate based on information about individual expulsion rates for each of the exhaust fans that are in operation at a given time” (col 6, ln 67 – col 7, ln 4)
“The controller 102 can track the amount of time that the exhaust fans 110 have been running” (col 12, ln 57 – 58)
monitor, via the first electric interface (thermostat wire), an effective FAVFR of the air handler based on the second FAVFR  and
“the selective activation of the intake fan 106 to draw in a calculated target amount of air may promote inflow of fresh air from the environment 20 as replacement air for the expelled air
“the intake fan 106, when operated at the target fan speed, achieves a target inflow rate into the building that is substantially equal to the total expulsion rate of the one or more exhaust fans 110.” (col 8, lns 47 - 54)
(monitor) an operation time (via controller (102)) of the air handler (fan (106)) under the control of the thermostat; and 
"the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement.  Upon receiving signals indicative of operations of the exhaust fans 110, the controller 102 can operate the intake fan 106 to achieve the target inflow rate without decreasing the circulation rate of air below the minimum requirement specified in the building codes.  Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement." col 10, lns 12 – 22. 
generate a control signal for obtaining supplemental fresh air ventilation when a sum of the effective FAVFR of the ventilation appliance and the effective FAVFR of the air handler is less than the first FAVFR.
“When the intake fan 106 is already active (e.g., because of one exhaust fan being active), the controller 102 can control the intake fan 106 to increase its fan speed upon detecting activation of one or more additional exhaust fans 110” (col 9, lns 55 – 59 )
“the controller 102 can operate the intake fan 106 to ensure that the circulation rate of air is maintained above the minimum requirement. Upon receiving signals indicative of operations of the exhaust fans 110, the controller 102 can operate the intake fan 106 to achieve the target inflow rate without decreasing the circulation rate of air below the minimum requirement specified in the building codes.  Furthermore, if the building codes require a certain duration of time that the intake fan 106 is operated, the operation of the intake fan 106 to replace air expelled by exhaust fans can count towards this requirement.
Wolfson lacks wherein the system circuitry is configured to, in a consecutive first cycle and second cycle of multiple control cycles, 
monitor an effective FAVFR of the first ventilation appliance during the first cycle; 
monitor an effective FAVFR of the air handler during the second cycle; and 
generate a control signal for obtaining supplemental fresh air ventilation during the second cycle when a sum of the effective FAVFR of the first ventilation appliance and the effective FAVFR of the air handler is less than the first FAVFR.  
Grefsheim teaches a system circuitry2 (figs 1 – 3) configured to, in a consecutive first cycle and second cycle of multiple control cycles of an HVAC control system (col 2, lns 47 – 60; col 3, lns 44 – 65; col 4, lns 6 – 11; col 5, lns 48 – 62, col 6, lns 42 – 46, col 7, lns 4 – 36, col 8, lns 1 – 63): 
In a first cycle (col 6, lns 42 – 57, col 7, lns 4 – 36) monitor an effective FAVFR of an air handler via a second electric interface (via temperature, humidity sensors3):
a first incremental cycle period (e.g., a one hour period) is set; 
an incremental target cycle time counter and a comprehensive target cycle time counter are set or reset to a predetermined number or value (e.g., zero); 
a ventilation fan is powered up or operated after receiving a call for heat or cooling (e.g., fig 3: a W or G input) at the start or following a reset of a comprehensive target cycle time period;
the incremental target cycle time counter and the comprehensive target cycle time counter are started or incremented; 
outside air quality is measured (via sensors / second electric interface) once or after the incremental target cycle time counter and/or the comprehensive target cycle time counter reaches a first predetermined value (e.g., 5 minutes);
operation of the ventilation fan continues, provided the outside air quality measurements are determined to be within the predetermined range, until a change in value of the incremental cycle time counter equals the first incremental target cycle time or a change in value of the comprehensive target cycle time counter reaches equals the comprehensive target cycle time; or
operation of the ventilation fan is temporarily discontinued if (a) the outside air quality measurements are determined to be outside the predetermined ranges, (b) a change in value of the incremental cycle time counter equals or exceeds the first incremental target cycle time, or (c) a change in value of the comprehensive target cycle time counter equals or exceeds the comprehensive target cycle time; or
operation of the ventilation fan restarts if the time remaining in a comprehensive target cycle time period (e.g. a 24-hr period) is equal to the difference between the comprehensive target cycle time and the value of the comprehensive target cycle time counter (col 4, lns 30 - 35).
In a second cycle monitor, via the first electric interface (via thermostat, air handler (fig 3)), an effective FAVFR of the air handler during the second cycle based on the second (“AHU”) FAVFR and an operation time of the air handler during the second cycle under the control of the thermostat (a “W or G input”), the second cycle comprising (col 8, lns 1 – 63): 
the ventilation fan is started or operated again after receiving a call from the thermostat (“a W or G input”) after the first incremental cycle,
the incremental target cycle time counter and comprehensive target cycle time counter are restarted, 
outside air quality (temperature/humidity) is again sampled once or after the incremental target cycle time counter and/or the comprehensive target cycle time counter reaches a second predetermined number (“five minutes”, e.g.),
and generate a control signal for obtaining supplemental fresh air ventilation during the second cycle when a sum of the first cycle effective FAVFR and second cycle effective FAVR 
the ventilation fan continues to operate, provided second outside air quality (temperature and/or humidity) measurements are determined to be within predetermined ranges, until a change in value of the second incremental cycle time counter equals the second target cycle time or a change in value of the comprehensive target cycle time counter equals the comprehensive target cycle time; or
the ventilation fan discontinues operation if (a) the outside air quality (temperature and/or humidity) measurement is determined to be outside predetermined ranges, (b) a change in value of the incremental cycle time counter equals the second incremental target cycle time, or (c) a change in value of the comprehensive target cycle time counter equals the comprehensive target cycle time; or
operation of ventilation fan restarts or resumes when or before the difference between the comprehensive target cycle time and the comprehensive target cycle time counter is equal to the time remaining in a comprehensive target cycle time period (col 11, lns 38 - 42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolfson, as taught by Grefsheim, such that a second cycle effective fresh air ventilation flow rate is dependent upon a first cycle effective fresh air ventilation flow rate, the system determines the next highest cycle time and automatically calculates and adjusts the fractional on-time to meet ventilation requirements such as the ventilation requirements of ASHRAE 62.2-2010 or other standards, or to otherwise meet personal comfort and/or preferences.(col 3, lns 39 – 46).
The proposed system would yield wherein the control system circuitry configured to, in a consecutive first cycle and second cycle of multiple control cycles: 
monitor 
an effective FAVFR of the first ventilation appliance during the first cycle based the first ventilation appliance flow rate (the third FAVFR) and 
an operation time of the first ventilation appliance during the first cycle measured via the sensor (the second electric interface); 
monitor, via the thermostat (the first electric interface), 
an effective FAVFR of the air handler during the second cycle based on the air handler flow rate (the second FAVFR) and 
an operation time of the air handler during the second cycle under the control of the thermostat; and 
generate a control signal for obtaining supplemental fresh air ventilation (“operation of ventilation fan restarts or resumes”) during the second cycle when a sum of the effective FAVFR of the ventilation appliance and the effective FAVFR of the air handler is less than the first FAVFR.
In re Claim 2: the proposed system has been discussed, wherein Wolfson discloses:
a fourth input device (fig 1: (122)) for setting a fourth FAVFR of a second ventilation appliance (exhaust fan (110b)) when in operation; 
a third electric interface (sensor (126b)) adapted to couple to the second ventilation appliance (exhaust fan (110b)); and 
 “(T)he signals indicative of the operation of exhaust fans 110a, 110b, etc., can be received from corresponding sensors 126a, 126b (126 in general), etc., respectively.  In some implementations, a sensor 126 can be disposed in association with a corresponding exhaust fan 110 such that the sensor 126 detects one or more operational parameters associated with the exhaust fan 110, and accordingly transmits a signal to the controller 102.  The sensor 126 can include, for example, one or more of a current sensor, a power sensor, a voltage sensor, or another appropriate sensor configured to detect an operation of the corresponding exhaust fan.” (col 7 ln 63 – col 8, ln 8).
Please note that as a sensor (126b) transmits a signal to the controller (102) indicative of the fan (110b) operation, it is apparent that an electric interface – such as a wire – couples the sensor (126b) to the controller (102) enabling the fan (110b) operation.
a mode selector (controller (102)) for setting the FAVC system to one of a normal mode and an energy-saving mode, wherein the control signal
 is sent to the second ventilation appliance (110b) via the third electric interface for obtaining the supplemental fresh air ventilation and is prevented from being sent to the air handler when the mode selector is set to the energy-saving mode (col 12, lns 54 – 64), and
is sent to both the second ventilation appliance (110b) and the air handler (106) for obtaining the supplemental fresh air ventilation when the mode selector is set to the normal mode (col 4, ln 65 – col 5, 5; ln col 7, ln 63 - col 8 ln 8).  
In re Claim 3: the proposed system has been discussed, wherein Wolfson discloses a duration of the control signal is determined by: 
a difference between the first FAVFR (“target flow rate” (col 8, lns 55 - 67)) and the sum of the effective FAVFR of the second ventilation appliance (110b) and the effective FAVFR of the air handler (106) (col 10, lns 12 – 22); and 
the fourth FAVFR (via exhaust fan (110b)) when the mode selector is set to the energy-saving mode or a sum of the second FAVFR (via air handler (106)) and the fourth FAVFR (via exhaust fan (110b)) when the mode selector is set to the normal mode (col 4, ln 65 – col 5, 5; ln col 7, ln 63 - col 8, ln 8:).  
In re Claim 4: the proposed system has been discussed, wherein Wolfson discloses further comprising a fourth electric interface (col 3, lns 25 – 27) adapted to couple to a motorized damper (fig 1: (116)) (col 5, lns 50 – 64) disposed in a fresh air ventilation path coupled to a return path of the air handler (as seen in fig 1), wherein the system circuitry (via controller (102)) is further configured to keep the motorized damper open during the supplemental fresh air ventilation (col 5, lns 60, 61).  
In re Claim 5: the proposed system has been discussed, wherein Wolfson discloses a third electric interface (sensor (126b)) adapted to couple to the second ventilation appliance (exhaust fan (110b)), wherein the system circuitry (via controller (102)) is further configured to monitor the second ventilation appliance (110b) via the third electric interface and keep the motorized damper (116) open when the second ventilation appliance is in operation (fig 2) (col 6, lns 1 – 13).  
In re Claim 6: the proposed system has been discussed, wherein Wolfson discloses further comprising a fourth electric interface adapted to couple to a thermometer for monitoring temperature of fresh air (col 12, lns 37 – 40, 46 – 47) in a ventilation path coupled to a return path of the air handler, 
Please note that as the thermometer (temperature sensor) senses fresh (outdoor) air temperature, and intake fan (106) draws in fresh air, the thermometer is in a ventilation path, the ventilation path is coupled to a return air path (see fig 2).
In re Claim 7: the proposed system has been discussed, wherein Wolfson discloses the duration of the control signal (via controller (102) and temperature sensor (col 12, ln 47) is reduced to zero (“off”) when the monitored temperature is lower than a first predetermined temperature threshold or higher than a second predetermined temperature threshold. (col 12, lns 60 – 64)  
In re Claim 8: the proposed system has been discussed, wherein Wolfson discloses further comprising: 
a fourth electric interface adapted to couple to a thermometer (col 12, lns 46, 47) for monitoring temperature of fresh air (col 12, lns 37 – 40, 46 – 47) in a ventilation path coupled to a return path of the air handler, and
a humidity sensor  (col 12, lns 46, 47) for monitoring relatively humidity of a return air of the air handler, wherein 
a duration of the control signal for obtaining supplemental fresh air ventilation is dependent on the monitored temperature (col 12, lns 62 – 64).  
Please note that, although Wolfson does not explicitly state that the fresh air duration is dependent on monitored temperature and humidity, as “the sensor can detect, for example, humidity and temperature”, it is apparent that Wolfson is capable of such a control sequence.
In re Claim 9, the proposed system has been discussed, wherein Wolfson discloses the duration of the control signal is reduced (“delayed … until cooler periods”) for a predetermined set of ranges for the monitored temperature and relative humidity.  
Please note that “cooler periods” would also result in lower relative humidity.
Wolfson is silent as to whether the duration of the control signal is reduced by a predetermined proportion.  However, it would have been obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the duration of the 
In re Claim 10, the proposed system has been discussed, wherein Wolfson discloses: 
wherein the thermostat (col 6, lns  22 – 28) controls the air handler to operate in one of a cooling and a heating mode (col 5, lns 36 – 43); 
wherein the second input device (122) comprises a first input component and a second input component for independently setting a cooling FAVFR of the air handler when operating in the cooling mode and a heating FAVFR of the air handler when operating in the heating mode; 
“In some implementations, the ventilation system 100 includes a manually operable control unit 122 (shown in FIG. 1) configured to receive user-inputs, for example, to activate or deactivate the intake fan 106.  In some implementations, the control unit 122 can be integrated with a thermostat used to control heating and cooling cycled of the building.” (col 6, lns  22 – 28)
wherein the system circuitry (via control unit (122)) is further configured to monitor an operating mode of the air handler via the first electric interface (wire that couples the thermostat to the air handler) (col 6, lns 15 – 26); and
wherein the second FAVFR (ventilation flow rate via intake fan (106)) comprises one of the cooling FAVFR and the heating FAVFR in correspondence with the monitored operating mode of the air handler (col 6, lns 15 – 26).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Prior art of significance includes:
Terlson et al (US 7,979,163), who discloses a controller interface (figs 1 – 10) comprising a number of input selectors adapted to accept various set-point values that can be used to control one or more system components.  The controller interface can be configured to accept set-point values relating to one or more physical parameters of the building or structure to be controlled, for example, the controller interface can 
Weimer et al (US 2004/0188532), who discloses an air control system (figs 1 – 7), comprising appliances (72, 74, 76) interfaced and connected to a controller 12 via appliance interfaces 38, 40. A preferred embodiment of the controller 12, as seen in FIG. 2, shows two appliance interfaces 38, 40 on the controller 12 circuit board, and expansion board interfaces 42, 44, 46 for interfacing numerous additional appliances. For explanation purposes, discussions of appliances will generally be directed to fuel burning appliances such as boilers, water heaters, and furnaces. However, it is envisioned that other appliances, including non-fuel-burning appliances will be just as interfaceable with the controller 12. [0035]  Fan 14 is also in electronic communication with the controller 12, with the fan 14 location within the enclosed environment 16 depending upon the particular focus or configuration of the system 10.  For instance, in a venting air control system 100 for venting exhaust from a vent duct 62, the fan 14 is preferably located at the end of the duct 62, which feeds outside the system 100. For comparison purposes, in a combustion air 
Burt et al (US 10,551,813), who discloses an HVAC controller for demand control ventilation for a building, or a portion/portions thereof, using a combination of scheduling and environment sensors for fallback is disclosed. The facility for demand control ventilation modulates the volume exchange of outside air into an enclosed space (i.e., air that is external to the enclosed space) by mechanical air conditioning equipment or ventilation system, such as a fan, a Heating, Ventilation, and Air Conditioning (HVAC) system. Demand control ventilation is used not only to ensure that people within buildings have an allotted amount of fresh air but also to provide a cost savings to users, as a lower amount of airflow can reduce energy use and, therefore, energy costs. (Abstract) The controller comprises wherein the ventilation settings component is further configured to, during each scheduling period, retrieve, from a historical data store, historical data for the zone, wherein the historical data includes a rate of temperature change for the zone during a previous period; compare a current rate of temperature change for the zone to the rate of temperature change for the zone during the previous period; and in response to determining that a difference between the current rate of temperature change for the zone and the rate of temperature change for the zone during the previous period exceeds a predetermined threshold, determine at least one adjustment to the determined at least one ventilation setting; and a component configured to adjust the ventilation system in accordance with the determined at least one ventilation setting, wherein adjusting the ventilation system in accordance with the determined at least one ventilation setting comprises manipulating at least one mechanical element of the ventilation system. (Clam 1) 
Douglas (US 2014/0041401), who discloses a control system comprising determining an integrative error for total outside air flow during a first time interval; [0124] determining a second desired flow rate through an outdoor damper based on a duty cycle of the preceding time interval and the required continuous outdoor air flow rate and the integrative error; [0125] adjusting an outdoor air intake using a controller to obtain the second desired airflow rate through an outdoor air intake; and [0126] running the compressor and fan for a second time interval.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to 35 U.S.C. §112(b) above: “effective FAVR” understood to be a measured (actual) flow rate.
        2 Please note that the specification of Grefsheim discloses “Steps S110, S120, S130” (column 4, e.g.), but figure 1 identifies the steps with the number “5” before the steps (“5110, 5120, 5130” (e.g.)) and not with the letter “S”.  For purposes of mapping, the disclosure of the specification (letter “S”) has been relied upon and not the figure (number “5”)
        3 Although Grefsheim does not explicitly show sensors in the figures, in that outside air temperature and humidity are measured/sampled (col 3, ln 40), it is apparent that the system comprises a sensor interface.